Citation Nr: 0301659	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for chronic, anterior 
subluxation of the left (minor) shoulder, currently rated 10 
percent disabling.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for chronic, 
anterior subluxation of the left shoulder.  

The Board notes that in a June 2000 rating decision, the RO 
denied service connection for post-traumatic stress disorder 
(PTSD).  The veteran filed a notice of disagreement with this 
determination in September 2000, and he was provided with a 
statement of the case on the issue that same month.  However, 
there is no indication that he filed a substantive appeal.  
Hence, this issue is not presently before the Board and will 
not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's chronic, anterior subluxation of the left 
shoulder is characterized by functional impairment of the 
minor arm due to pain on use consistent with limitation of 
motion to shoulder level.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for chronic, anterior 
subluxation of the left shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In the September 2002 supplemental statement of the 
case, the new regulations were outlined, and the veteran was 
advised that VA would obtain his service medical records, VA 
treatment records, and any other relevant records held by a 
Federal department or agency; and would assist him in 
obtaining any other clearly identified evidence.  However, it 
was ultimately his responsibility to submit private medical 
records and other evidence in support of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records and VA treatment 
records were associated with the file and the veteran was 
afforded a VA examination.  There is no indication that there 
exists any evidence which has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2002).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  

The veteran's chronic, anterior subluxation of the left 
shoulder is currently rated 10 percent disabling under 
Diagnostic Code 5203, which pertains to impairment of the 
clavicle or scapula.  A 10 percent rating is warranted for 
malunion of the clavicle or scapula, or for nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for nonunion of the clavicle or scapula 
with loose movement or for dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).  

The veteran's disability may also be rated under Diagnostic 
Code 5201 which pertains to limitation of motion of the arm.  
Limitation of motion of the arm at shoulder level is assigned 
a 20 percent disability rating.  Limitation of motion of the 
minor arm to midway between the side and shoulder level is 
also assigned a 20 percent disability rating.  To warrant a 
30 percent disability rating, the limitation of motion of the 
minor arm must be to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).  

In considering the merits of the veteran's claim, the Board 
finds that his left shoulder disability should be rated under 
Diagnostic Code 5201, and a 20 percent rating is warranted.  
Upon VA examination in May 1998, the veteran complained of 
pain in the left upper extremity.  Clinical evaluation 
revealed that that there was no dislocation or subluxation 
present.  Tinel's sign was negative at the median, ulnar, and 
radial nerves.  Thenar muscles were within normal limits.  
Range of motion was internal and external rotation to 90 
degrees; forward flexion to 180 degrees; and abduction to 180 
degrees, but with tenderness from 160 to 180 degrees.  An X-
ray was within normal limits.  The assessment was post-
traumatic left shoulder pain with no neuromuscular deficits 
other than biceps tenosynovitis.  Subsequently, upon VA 
examination in May 2000, the veteran related that he had 
chronic pain in the left shoulder, with decreased range of 
motion and an inability to perform activities over his head.  
He also reported a popping sensation in his shoulder when he 
tried to lift objects.  Physical examination revealed that he 
was apprehensive about external rotation and abduction of the 
shoulder, with guarding and contraction of the muscles of the 
shoulder girdle.  Range of motion was internal rotation to 
90 degrees; external rotation to 80 degrees; and abduction to 
90 degrees.  Continued external rotation , when combined with 
abduction caused palpable and audible pop of the anterior 
aspect of the left shoulder.  Muscle strength was full, but 
maximal exertion caused increased pain.  The diagnosis was 
chronic anterior subluxation of the left shoulder.  The 
examiner commented that the veteran was unable to perform 
activities over his head with his left arm.  Based on these 
clinical findings, and with consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra, the Board concludes that the 
level of functional impairment associated with veteran's left 
shoulder is consistent with limitation of motion of the minor 
arm to shoulder level.  Hence, a 20 percent rating is 
warranted.  

Functional impairment comparable to more severe limitation of 
motion, so as to warrant a 30 percent rating has not been 
demonstrated.  Although an examiner commented the veteran was 
unable to perform activities over his head with his left arm, 
on objective evaluation, the veteran did demonstrate left arm 
flexion of 90 degrees, far in excess of the limitation of 
motion to 25 degrees from the side contemplated for the next 
higher rating.  Even with consideration of his complaint of 
pain, including on use, the demonstrated functional 
impairment does not approximate the criteria for the next 
higher rating in excess of 20 percent.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's left 
shoulder disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment has not been 
demonstrated.  Therefore, consideration of an extraschedular 
rating is not appropriate.  

ORDER

A 20 percent rating for chronic, anterior subluxation of the 
left shoulder is granted, subject to the regulations 
governing the payment of monetary awards. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

